Citation Nr: 1138144	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos, or in the alternative, claimed as secondary to service-connected asbestos-related pleural disease with fibrosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1959 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion, dated in May 2011, has been provided and associated with the Veteran's VA claims folder.

In July 2011, evidence was associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

Clarification of the issue on appeal

In his January 2007 statement, the Veteran stated that he wished to file a claim of entitlement to service connection for COPD.  See a January 2007 statement and a January 2007 VA Form 21- 526 (Veterans Application for Compensation or Pension).  In the January 2008 rating decision, the RO characterized the Veteran's claim as "entitlement to service connection for [COPD] and pleural disease with fibrosis" and denied such.  In December 2009, due to the evidentiary state of the record, the RO bifurcated the Veteran's claim and awarded the Veteran service connection for asbestos-related pleural disease with fibrosis; a noncompensable (zero percent) evaluation was assigned, effective January 12, 2007.  The denial of the Veteran's COPD claim was continued in a January 2010 supplemental statement of the case (SSOC).  That issue remains on appeal.  

The Veteran expressed disagreement with the assigned evaluation of his service-connected asbestos-related pleural disease with fibrosis in December 2009, and he was furnished a statement of the case (SOC) concerning that issue in June 2010.  However, the Veteran did not file a VA Form 9 (substantive appeal) or similar document concerning this issue, and thus, it is not in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for COPD was received in January 2007 (and after June 9, 1998). 

2.  The Veteran's COPD was not manifested during his active duty service or for many years thereafter, nor is such disability otherwise related to active duty service, to include exposure to asbestos.  

3.  The Veteran's COPD was not caused or aggravated by his service-connected asbestos-related pleural disease with fibrosis.  


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.300, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Prior to the adjudication of the Veteran's claim, a letter dated in January 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The January 2007 VCAA letter notified the Veteran of the elements of a service connection claim (including claims based on asbestos exposure) as well as how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, since the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As will be discussed below, the Veteran's representative recently asserted that the Veteran's COPD was caused or aggravated by the Veteran's service-connected asbestos-related pleural disease with fibrosis.  See the June 2010 hearing transcript at page 9.  While neither RO has not contemplated the Veteran's claim under this theory of entitlement (secondary service connection), the Board observes that new etiological theories for service connection for claimed disorders, such as secondary service connection, does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

The Board observes that the Veteran has not been notified of the criteria necessary to substantiate a service connection claim under the theory of secondary service connection.  However, the Board notes that, when asserting this theory of entitlement, the Veteran's representative expressed actual knowledge of the element necessary to substantiate the claim under such a theory.  Moreover, neither the Veteran nor his representative has alleged that notice in this case was less than adequate.  The Board points out that the Veteran did not assert his theory of secondary causation until well after he filed his initial claim, and after he was provided with 38 U.S.C.A. § 5103(a)-compliant notice specific to the theory of causation claimed by him at the time.  His theory of secondary causation was not raised by the Veteran or the record until recently, and VA is not obligated by 38 U.S.C.A. § 5103(a) to re-issue additional notice each time a claimant's theory of entitlement evolves.
 
In this case, the Veteran's service, VA and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded a VA examination in April 2008 in connection with his claim, and the RO obtained a VA opinion and VHA opinion in October 2009 and May 2011, respectively.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the April 2008 VA examination, October 2009 VA opinion and May 2011 VHA opinion, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2009 VA opinion failed to address a causal relationship between the Veteran's COPD and his service, to include his exposure to asbestos.  Accordingly, the Board concludes that the October 2009 VA opinion is inadequate for the purposes of this decision.  However, the reports of April 2008 VA examination and the May 2011 VHA opinion reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the April 2008 VA examination and May 2011 VHA opinions are adequate for the purposes of this decision.  See 38 C.F.R. § 4.2 (2011).  The Veteran and his representative have not contended otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection, Secondary service Connection and Asbestos Exposure

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board observes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.

Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  

On July 22, 1998, the Internal Revenue Service Restructuring and Reform Act was enacted.  That law added 38 U.S.C. § 1103, which prohibits service connection for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during a Veteran's active service.  See 38 U.S.C.A. § 1103 (West Supp. 2011); 38 C.F.R. § 3.300 (2011).  This law is applicable to all claims filed after June 9, 1998.  See Pub. L. No. 105- 206, 112 Stat. 865 (July 22, 1998); 38 C.F.R. § 3.300.  Neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300 precludes service connection for disability or death on some basis other than the Veteran's use of tobacco products during service or on the basis that the disability became manifest or death occurred during service.  Further, neither the statute nor regulation precludes the establishment of service connection for disability that became manifest to the requisite degree during an applicable presumptive period under 38 U.S.C.A. §§ 1112 or 1116 or 38 C.F.R. §§ 3.307, 3.309, 3.313 or 3.316. 

Under the provisions of 38 C.F.R. § 3.300(c), for claims for secondary service connection received by VA after June 9, 1998 a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the Veteran's use of tobacco products during service will not be service-connected under 38 C.F.R. § 3.310(a).

Discussion

As noted above, the Veteran has alternatively contended that his current COPD is causally-related to his service, to include exposure to asbestos, or has been caused or aggravated by his service-connected asbestos-related pleural disease with fibrosis.  For the sake of economy, the Board will discuss both theories of entitlement (direct and secondary service connection) together.  

Regarding Hickson/Wallin element (1), medical evidence of the current disability, it is uncontroverted that the Veteran has been diagnosed with COPD.  See e.g., statement from A.B., D.O. dated in September 2007, March 2008 and June 2008, as well as the April 2008 VA examination report and May 2011 VHA opinion.  Accordingly, Hickson/Wallin element (1) has been demonstrated.  

Concerning Wallin element (2), evidence of a service-connected disability, as noted elsewhere in this decision, in the December 2009 rating decision, the RO granted the Veteran's claim of entitlement to service connection for asbestos-related pleural disease with fibrosis, effective January 12, 2007.  Accordingly, Wallin element (2) has been demonstrated.  

With regard to Hickson element (2), medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury, the Board notes that the Veteran's service treatment records are devoid of any complaints of or treatment for a COPD and/or a respiratory disorder during his service.  Indeed, the Veteran's November 1962 separation examination report reflects that the Veteran's chest and lungs were normal upon clinical examination and a photoflourographic chest x-ray was negative.  However, the Veteran contends that his current COPD is related to exposure to asbestos during his service.  Specifically, the Veteran has asserted that he had extensive exposure to asbestos due being assigned duty in close proximity to steam pipes which were coated with asbestos in the engine rooms of several ships.  See the Veteran's statements dated in March 2007 and March 2008 as well as the June 2010 hearing transcript at page 3.  Review of the Veteran's service records reflects that, indeed, he was assigned to work in the engine rooms of several Navy ships during his service, to include the U.S.S. Northampton, the U.S.S. Macon, the U.S.S. Providence, the U.S.S. Newport News and the U.S.S. Great Sitkin.  Further, exposure to asbestos was conceded by the RO in the January 2008 and December 2009 rating decision which denied the present claim and granted the Veteran's claim for asbestos-related pleural disease with fibrosis, respectively.  In light of above, Hickson element (2) has been demonstrated to that extent.  

Concerning crucial Hickson/Wallin element (3), medical or lay evidence of a nexus between the current disability and either the claimed in-service injury or the Veteran's service-connected disability, the Board notes that all of the medical nexus evidence of record is unfavorable to the Veteran's claim.  

Concerning the Veteran's claim under the theory of direct service connection, the Board notes that there are six medical nexus opinions of record.  In statements dated in September 2007, March 2008 and June 2008, A.B., D.O. discussed the Veteran's various respiratory disorders, to include COPD, and opined that the Veteran's COPD "may also be" due to asbestos exposure.  See statements from A.B., D.O. dated in September 2007, March 2008 and June 2008.  These opinions are speculative and couched in terms of uncertainty ("may also be" and "possibly").  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, these opinions have little probative value.  

Further, in his March 2008 statement, A.B., D.O. more definitively stated that the Veteran's obstructive respiratory defect was "consistent with the [Veteran's] history of smoking.  See the March 2008 statement from A.B., D.O.  Likewise, the April 2008 VA examiner, M.P.C., M.D. and the May 2011 VHA examiner  opined that the Veteran's COPD was more likely than not due to his 40-year history of smoking a pack of cigarettes per day.  See the April 2008 VA examination report, a May 2008 statement from M.P.C., M.D. and the May 2011 VHA opinion.  As noted above, service connection may not be awarded for disabilities that are the result of usage of tobacco products.  See 38 U.S.C.A. § 1103 (West Supp. 2011); 38 C.F.R. § 3.300 (2011).  

Regarding the Veteran's claim under the theory of secondary service connection, the only medical nexus opinion of record is unfavorable to the Veteran's claim.  After a thorough review of the Veteran's VA claims file, the May 2011 VHA examiner opined that the Veteran's COPD less likely as not caused or aggravated by the Veteran's service-connected asbestos-related pleural disease with fibrosis.  See the May 2011 VHA opinion.  

The Board recognizes the contentions of the Veteran and his representative that his COPD is related to his service, to include his exposure to asbestos.  As noted above, the Veteran is certainly competent to report experiencing symptomatology which he experiences first-hand.  See Layno and Rucker, both supra.  However, as a laypersons without medical training, they are not competent to provide opinions requiring medical knowledge.  In the Board's opinion, the matter of the etiology of a lung disorder with several potential origins in the Veteran's medical history is clearly a matter falling outside the realm of lay expertise.  Thus, in this case, the Veteran's lay assertions are not competent evidence to provide a basis for service connection.  The Board has placed greater probative weight on the opinions proffered by the April 2008 VA examiner, M.P.C., M.D. and the May 2011 VHA examiner who, as trained medical professionals, are versed in the practice of rendering clinical diagnoses and causal opinions.  

In support of his claim, the Veteran has submitted internet articles describing the effects of exposure to asbestos.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Internet article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  As such, the treatise evidence submitted by the Veteran is of no probative value.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert and Tirpak, both supra.  

To the extent the Veteran argues that he has experienced symptomatology associated with his COPD continually since his discharge from service in 1962, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr and Layno, both supra.  However, the credibility of his account is suspect.  In this regard, the first instance of treatment for COPD is in a March 2001 private treatment record from R.B., M.D. which reflects that the Veteran first experienced respiratory symptoms "last five days."  The Board notes this substantial time gap (nearly 39 years) between the Veteran's separation from service and the first instance of post-service treatment for COPD.  The Court has held that there is no chronicity where a claimant failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Board finds that the Veteran's own account of the onset of symptoms in 2001 is at odds with his current account of symptoms for decades.  The Board puts more weight on the account given his physician in 2001, as it was for treatment purposes, and not for the purpose of seeking compensation.

In short, any contentions by the Veteran that he experienced symptomatology associated with COPD continually are not credible in light of the negative findings of such disability during service and the lack of objective evidence of any such symptomatology for decades after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Accordingly, service connection cannot be established by continuity of symptomatology as to this condition.  

Accordingly, Hickson/Wallin element (3) has not been demonstrated and the Veteran's claim fails on that basis.  

For the reasons and bases expressed above, the Board has concluded that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD under either theory of service connection.  The benefit sought on appeal is accordingly denied.  

(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to service connection for COPD, to include as due to exposure to asbestos, or in the alternative, claimed as secondary to service-connected asbestos-related pleural disease with fibrosis, is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


